Motion by respondent granted to the extent that the appeal from the order of the Official Referee entered April 25, 1960 is dismissed, otherwise motion is denied. On main appeal, motion by appellant is granted and time for argument of appeal extended to include October 1960 Term, on condition a corrected record, including the amended reply, be filed by September 29, 1960, and, if the parties so stipulate in writing, the correction of the record on file may be made by inserting a copy of the amended reply in the original and five copies. Respondent’s brief must be filed and served on or before October 6, 1960 if appeal is to be argued at October 1960 Term.